El Juez Asociado Señoe Wole,
emitió la opinión del tribunal.
La apelante es nna corporación organizada de acuerdo con las- leyes del Estado de Connecticut teniendo su oficina principal en San Juan y autorizada debidamente explota un ferrocarril que transporta carga y pasajeros entre Na-guabo y Mameyes, atravesando las municipalidades de- Lu-quillo, Fajardo y Ceiba.
La Asamblea Municipal de Luquillo aprobó una orde-nanza cuya sección l!l dice así:
“Por la presente, toda persona natural o jurídica, que tenga en operación o que desee operar en el negocio de transportes de caña de azúcar por ferrocarril a vapor o eléctrico, trucks de carga, mo-vido por fuerza motriz o eléctrica, transportes movidos por fuerza animal, de éste a otro término municipal para fines industriales o de negocio, a partir del primero de julio de mil novecientos veinte y uno y por el año económico del 1921-22 y los subsiguientes años fis-cales, hasta que otra cosa no se disponga, quedará sujeta al pago de una contribución de un centavo por cada tonelada de dicho pro-ducto que transporte de ésta a otra jurisdicción municipal.”
La apelante estableció demanda de injunction para que se declarara nula, ilegal y sin ningún valor dicha ordenanza y solicitó un injunction preliminar para impedir la ejecu-ción de dicha ordenanza. Las partes se pusieron de acuerdo en cuanto a los hechos. No se cobró ningtma contribución pendente lite.
 La Oorte de Distrito de Humacao declaró legal la ordenanza y su opinión se fundó en parte en la decisión de esta corte en el caso de Fantauzzi v. Asamblea Municipal de Arroyo, 30 D.P.R. 423. En ese caso este tribunal había decidido que la Ley de marzo 28, 1914, No. 26, no impedía a los municipios poder imponer una contribución sobre los artículos fabricados en un municipio a diferencia del arbitrio sobre la ocupación autorizado por la ley de 1914, por cuanto la ley de mayo 12, 1920 (p. 131), facultaba a Los municipios para imponer “cualquier otro impuesto, arbitrio *357o contribución que se decretare por las dos terceras partes de los miembros de la asamblea municipal siempre que el objeto o materia de contribución no lo fuere de algún im-puesto federal o insular.”
Apelado el caso a la Corte de Circuito de Apelaciones para el Primer Circuito de los Estados Unidos fue revocada la sentencia de este tribunal. Sucesores de C. J. Fantauzzi v. Asamblea Mumcipal de Arroyo, Puerto Rico, 295 Fed. 803. Esa corte decidió, como antes había decidido ésta, que la contribución en cuestión no era una contribución a la pro-piedad y dijo la corte de apelación que no podía ser soste-nida como tal impuesto sobre la propiedad porque infringi-ría el principio de uniformidad. Citó la corte con aproba-ción la declaración contenida en la nota al caso de Newport v. Fitser, 21 L.R.A. (N.S.) 279, a saber:
“ ‘La regla general observada ení la mayoría de los casos es que no puede dividirse un negocio al cual se impone una contribución general por ocupación, e imponerse una contribución adicional sobre ciertos elementos constituyentes del negocio; pero si el elemento al cual se fija la contribución adicional no es parte necesaria o usual del negocio en. general, será sostenida la contribución,’ ”
y citó varios otros casos para sostener la declaración hecha en la nota. La corte dijo entonces:
“Si el municipio no había en una tasación anterior llegado al máximum prescrito en la ley de 1914, y luego hubo una emergencia que requería el cobro de una contribución mayor, podría, por virtud de la autoridad de los casos citados en la opinión de la Corte Su-prema de Puerto Rico, ñjar una contribución adicional, que con la previamente impuesta no excedería del máximum autorizado por la ley de la Legislatura.
“En el caso de Patton v. Brady, 184 U. S. 608, 22 Sup. Ct. 493, 46 L. Ed. 713, la corte resolvió que, porque se hubiera pagado un arbitrio por tabaco, esto no prohibía la imposición de una contribu-ción general al tabaco como propiedad, y que también el arbitrio que había sido impuesto podía ser aumentado después para remediar las exigencias que pudieran surgir.
“Cuando, como en este caso, había sido impuesto un arbitrio *358por hacer el negocio de azúcar y mieles, dentro del municipio, cree-mos que no puede imponerse una contribución adicional al negocio de fabricar azúcar, que es uno de los elementos necesarios del nego-cio en general.
“La contribución que se ha pretendido imponer por la ordenanza no puede ser sostenida como contribución a la propiedad, ni como arbitrio o contribución por ocupación.”
La Corte - Suprema de los Estados Unidos después de li-brar nn auto de certiorari en el caso semejante de Cami, Comisionado v. Central Victoria, confirmó la sentencia de la Corte de Circuito de Apelaciones. 268 U. S. 469. Después de' revisar sucintamente los estatutos y decisiones de las cortes inferiores, en la opinión se dice lo siguiente:
“Como la ley de 1914 ha sido llevada a la de 1920, es difícil para nosotros creer que en un párrafo la ley posterior confería fa-cultad para imponer una contribución hasta un máximum especifi-cado y en otro una facultad general limitada solamente por los de-más principios sobre contribución. Por tanto, cuando en la sección 49 (/) la ley posterior autoriza ‘cualquier otro impuesto, arbitrio o contribución’ creemos que debe entenderse que significa cualquier contribución sobre otros objetos de tasación y no cualquier otra con-tribución sobre aquellos para los cuales se prescribe un límite ya de-finitivo. ’ ’
Como la opinión y sentencia de la Corte de Circuito de Apelaciones fian sido confirmadas expresamente, es ley es-tablecida que la facultad de un municipio para imponer una contribución a un negocio o a cualquier elemento del mismo está limitada a la Ley de 1914 y a su forma y que pueden fijarse otras contribuciones sobre las ocupaciones, única-mente si no están incluidas en la enumeración becba en dicha Ley de 1914; que porque baya o nó fijado el munici-pio el arbitrio o impuesto por ocupación autorizado por la Ley de 1914, no puede imponer ningún otro a las ocupacio-nes.
La ley de 1914 (p. 174), en el párrafo B, menciona espe-cíficamente los “ferrocarriles.” Por tanto, el municipio a lo sumo sólo podía imponer un arbitrio a la demandante, *359como lo autoriza la Ley No. 26 de marzo 28, 1914, y la con-tribución que pretende imponerse a ella era nula y sin nin-gún valor. De acuerdo con el párrafo A de dicha ley todas las demás compañías de transporte están excluidas y el efecto total es al parecer impedir al municipio que imponga cualquier contribución sobre la transportación, que es el objeto de la ordenanza.
No sólo es esto así, sino que la Ley de agosto 12, 1913, leyes de la sesión extraordinaria de ese año, página 102, prescribía lo siguiente:
“No será válida ninguna patente que por la presente se dispone en ningún municipio fuera de aquel en el cual se emitiere, excepto las de compañías de transporte o veMculos que funcionen entre o pasen por dos o más municipios. Tratándose de tales compañías de transporte o de veMculos que funcionen entre o pasen por dos o más municipios, la patente municipal que se obtuviere en el mu-nicipio en el cual estuviera situada la oficina principal en Puerto Rico de la compañía que explotare los antedichos vehículos de trans-porte será suficiente para la explotación de dichos vehículos de trans-porte en, entre o pasando por otros municipios de Puerto Rico, sin pago de patente adicional en virtud de esta Ley.”
Esto excluiría probablemente el derecho del municipio a imponer cualquier arbitrio a un ferrocarril que no funciona enteramente dentro de sus límites, pero no necesitamos resolver específicamente la cuestión por no estar envuelto nin-gún arbitrio.
Resulta por tanto innecesario que consideremos el otro señalamiento de error que alega la demandante-apelante, o sea, si no es la Comisión de Servicio Público la qué tendría el derecho exclusivo de regular las contribuciones y tarifas para una corporación de servicio público.
Hemos tenido alguna duda de si en este pleito debiéra-mos declarar que la ordenanza es nula y sin ningún valor, o meramente impedir que el demandado verifique el cobro de la contribución de la demandante, pero en conjunto es-tamos satisfechos, puesto que la contribución que trató de *360imponerse está fuera de la facultad del municipio, que se-ría mejor declararlo así en- nuestra sentencia, y así se or-dena.